SMITH, J.
There are a number of errors disclosed by the record which would seem to require a reversal of this judgment. As to part of the items upon which a recovery was had, the defendant was forbidden, under the objection of the plaintiff, from cross-examining the plaintiff; and the plaintiff was allowed to swear, over the objection of the defendant, that, after all' rent and taxes and borrowed money had been paid by way of delivering milk to the creamery, there was due to the plaintiff from the creamery the sum of $20.51. The manager of the creamery was put upon the stand, and, while he had the books in court which showed the account for milk sold, plaintiff was allowed to put in evidence a copied extract from those books, claimed to be a copy of part of them. This was over the defendant’s specific objection. The plaintiff’s wife was sworn as to the milk that was sold to the defendant, and swore that nothing was said as to the price of the milk. Upon cross-examination she was asked if at the time the agreement was made the defendant did not ask that she should have this milk at the same price as was paid at the creamery. This evidence was excluded as incompetent, under the plaintiff’s objection. These errors seem sufficient to call for a reversal of this judgment.
Judgment of County Court and Justice’s Court reversed, with costs in both courts, and of this appeal. All concur.